* Corpus Juris-Cyc References: Criminal Law, 17CJ, p. 73, n. 79 New; p. 209, n. 85; p. 210, n. 95.
Appellant was indicted in the circuit court of Prentiss county, under section 1358, Code of 1906 (Hemingway's Code, section 1092) for the rape of a female child under twelve years of age, and convicted and sentenced to the penitentiary for the term of his natural life. From that judgment, appellant prosecutes this appeal.
On the trial several acts of sexual intercourse were proven between appellant and the injured female. At *Page 726 
no stage in the trial did the court require the state to elect upon which act of sexual intercourse it would rely for conviction. Appellant argues that the failure of the court below in that respect is reversible error. The record also shows that at no stage during the trial did appellant request the court to require the state to make such election. On the contrary, appellant requested two instructions, which were granted by the court, which in effect assumed that it would be the duty of the jury to convict appellant, if any one act of sexual intercourse had been proven beyond reasonable doubt.
We are of opinion that, under the state of the record in this case, appellant has no right to complain that the jury were not confined, in their consideration, to only one act of sexual intercourse.
We find no merit in appellant's other contentions, and do not deem them of sufficient gravity to call for a discussion by the court.
Affirmed.